Citation Nr: 1726759	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-19 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bronchiectasis, residuals of bronchitis and bronchopneumonia.  

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 

INTRODUCTION

The Veteran had active military service from May 1959 to October 1959.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied entitlement to a rating in excess of 30 percent for bronchiectasis, residuals of bronchitis and bronchopneumonia (bronchiectasis), and entitlement to a TDIU.   

The Veteran testified before the undersigned at a Board hearing in June 2015.  A transcript of the hearing has been reviewed and associated with the claims file.  

These matters were before the Board in September 2015, at which time they were remanded for additional evidentiary development, including obtaining a VA examination to address the severity of the Veteran's bronchiectasis and issuing a statement of the case (SOC) on the issue of entitlement to a TDIU.  Pursuant to the Board's remand directives, a VA examination was performed in November 2015 and a SOC was issued with regard to entitlement to a TDIU in December 2015.  

The RO readjudicated the issue of entitlement to a rating in excess of 30 percent for bronchiectasis in a December 2015 supplemental statement of the case (SSOC).  

In light of the actions described above, the Board finds that there has been substantial compliance with the previous remand directives for the claim of an increased rating for bronchiectasis.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of entitlement to a heart condition to include increased heart and blood pressure rates was referred to the Agency of Original Jurisdiction (AOJ) in a September 2015 Board decision but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  At no point during the period under appeal has the Veteran's bronchiectasis been manifested by pre- or post- bronchodilator Forced Expiratory Volume in one second (FEV-1) less than 90 percent predicted, pre- or post- bronchodilator ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) less than 68 percent predicted, or Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method [DLCO (SB)] less than 90 percent predicted.  

2.  At no point during the period under appeal has the Veteran's disability due to bronchiectasis produced incapacitating episodes of infection of four to six weeks total duration per year or near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis.   


CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating in excess of 30 percent for bronchiectasis have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.97, Diagnostic Codes 6600-6601 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA notice was provided in letters dated in July 2010 and January 2011, which fully addressed all notice elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Service treatment records are associated with the claims file.  All identified post-service treatment records have been obtained with regard to the issue of entitlement to a higher rating for bronchiectasis.  The Veteran has not sufficiently identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded VA examinations in August 2010, February 2011, July 2011, May 2013, and November 2015.  The examinations are adequate for the purposes of the matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

For all of the foregoing reasons, the Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  
Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 283 (1991).  Although the Veteran's entire history is reviewed when assigning a disability rating pursuant to 38 C.F.R. § 4.1 (2016), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  

Factual Background and Analysis

The Veteran's service connected bronchiectasis has been assigned a 30 percent disability rating, effective September 28, 1966, under Diagnostic Code 6601.  He filed a claim for an increased rating in June 2010.  

Diagnostic Code 6601, for bronchiectasis, states that a 30 percent rating is warranted for incapacitating episodes of infection of two to four weeks total duration per year, or daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year.  A 60 percent rating is warranted for incapacitating episodes of infection of four to six weeks total duration per year, or near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis requiring antibiotic use almost continuously.  Incapacitating episodes are defined as episodes requiring bedrest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6601.  

Diagnostic Code 6601 also provides that bronchiectasis may be rated according to pulmonary impairment, as for chronic bronchitis, under Diagnostic Code 6600.  Under this diagnostic code, a 30 percent rating is warranted if FEV-1 is 56 to 70 percent of predicted value, or FEV-1/FVC is 56 to 70 percent, or if DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating is warranted if FEV-1 is 40 to 55 percent of predicted value, or FEV-1/FVC is 40 to 55 percent, or if DLCO (SB) is 40 to 55 percent predicted, or, for maximum consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  The rating criteria for Diagnostic Code 6604, for chronic obstructive pulmonary disease, are identical to those of Diagnostic Code 6600.  38 C.F.R. § 4.97.  

In the present case, the Veteran underwent a VA examination in August 2010.  He relayed that his respiratory disability has progressively worsened over the years with present complaints of shortness of breath with exertion, chest pain with exertion, occasional paroxysmal nocturnal dyspnea (PND), and daily coughing with phlegm.  He became short of breath walking one block.  The Veteran used inhalers over the years as needed and at that time was using Ventolin inhaler twice a day.  A pulmonary function test (PFT) was performed, which showed pre-bronchodilator FVC of 101 percent predicted, FEV-1 of 91 percent predicted, and FEV-1/FVC of 71 percent predicted.  The post bronchodilators revealed FVC of 103 percent predicted and FEV-1 of 96 predicted.  The DLCO was 94 percent predicted.  The examiner assessed the Veteran with bronchopneumonia/bronchiectasis per history with subjective worsening and normal PFT.  

The Veteran was afforded a VA examination in February 2011.  He stated that he had continuous pressure in his chest and that he had a constant cough.  He occasionally took medication to help with his cough and required the use of an inhaler.  The Veteran denied oxygen use but did get shortness of breath with minimal exertion.  The examiner assessed him with residuals of chest pain and shortness of breath from bronchitis and bronchopneumonia.  

A PFT was performed in June 2011, which revealed pre-bronchodilator FVC of 101 percent predicted, FEV-1 of 97 percent predicted, and FEV-1/FVC of 76 percent predicted.  Post-bronchodilators revealed FVC of 109 percent predicted and FEV-1 of 102 percent predicted.  The DLCO was 91 percent predicted.  The physician indicated the FEV-1 had increased by 280 cc since the last exam in August 2010 and there was no evidence of upper airway obstruction via flow volume loop.  

Another PFT was performed in February 2012, which revealed pre-bronchodilator FVC of  105 percent predicted, FEV-1 of 90 percent predicted, and FEV-1/FVC of 68 percent predicted.  The physician indicated that there was evidence of mild obstructive lung disease and his effort was good.  See 06/16/2015, VBMS, Medical Treatment Record- Non-Government Facility, pp. 100-101.  

Pulmonary treatment notes from Memphis VAMC dated in August 2012 reflect the Veteran's reports of a chronic cough for the past 50 years and shortness of breath was worsening.  The physician noted that extensive cardiological and pulmonary work up had not yielded any possible cause for his amount of shortness of breath.  His CT scan was not impressive for bronchiectasis and his PFTs were normal.  The physician concluded that no medical reason could be found so far for his shortness of breath.  See 06/16/2015, VBMS, Medical Treatment Record- Non-Government Facility, p. 178.  

A PFT was subsequently performed in September 2012, which revealed pre-bronchodilator FVC of 102 percent predicted, FEV-1 of 93 percent predicted, and FEV-1/FVC of 72 percent predicted.  DLCO was 91 percent predicted.  See 06/16/2015, VBMS, Medical Treatment Record- Non-Government Facility, p. 115.  The physician interpreted the spirometry as normal.  

In February 2013, the Veteran was discharged from the VA pulmonary clinic given that he had no active pulmonary issues.  See 06/16/2015, VBMS, Medical Treatment Record- Non-Government Facility, pp. 170-171.  

A review of the record was performed by a physician in May 2013.  It was noted that the Veteran had a history of chronic cough and shortness of breath for many years.  He was taking daily inhalational bronchodilator therapy and anti-inflammation medication.  The examiner found that an intermittent productive cough was associated with his bronchiectasis.  The Veteran did not have any incapacitating episodes of infection due to bronchiectasis.  The PFT performed in February 2012 was reviewed and the examiner noted that it revealed pre-bronchodilator FVC of 105 percent predicted, FEV-1 of 90 percent predicted, and FEV-1/FVC of 68 percent predicted.  The examiner indicated that the FEV-1 most accurately reflected the Veteran's level of disability.  The examiner concluded that post-bronchodilator testing was not performed because pre-bronchodilator testing was normal.  

Private treatment notes dated in April 2015 indicate that the Veteran complained of severe cough and was assessed with chronic bronchitis.  CBC was unremarkable.  He was told to continue with combivent and albuterol home inhalers.  He returned in June 2015 and was assessed with improving bronchitis.  See 06/16/2015, VBMS, Medical Treatment Record- Non-Government Facility, pp. 1-7.  

The Veteran was afforded another VA examination in November 2015.  He reported chronic symptoms of shortness of breath with exertion and productive cough and phlegm, which has evolved over the prior 50 plus years.  He also reported his lifelong history of cigarette smoking and exposure to pulmonary toxins working as a mechanic for 40 years.  The examiner reviewed the record and concluded that the Veteran's disability does not technically require the use of antibiotics.  However, he was issued short courses of therapy on two occasions the year prior.  The examiner reviewed chest x-rays performed in April 2015, which revealed no acute pulmonary abnormalities.  He also reviewed the February 2012 PFT.  The examiner indicated that it was impossible to delineate the degree of current respiratory symptoms secondary to his service connected bronchitis as opposed to lung damage from cigarette smoking and industrial exposures related to his job as a mechanic.  The examiner opined that PFTs were normal and his oxygen saturation was 98 percent on room air in October 2015 at the Memphis VAMC, which was normal range.  

After a review of the evidence, the Board finds that a rating in excess of 30 percent for bronchiectasis is not warranted for any portion of the rating period on appeal.  In this regard, there is no evidence of any incapacitating episodes of four to six weeks total duration per year, which requires bedrest and treatment by a physician, during the time period on appeal.  Furthermore, there is no evidence of near-constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage more than twice per year.  

The Board has also considered whether a rating in excess of 10 percent is warranted when rating the disability on the basis of pulmonary impairment at any point during the period under appeal.  In this case, the PFT performed in August 2010, June 2011, February 2012, and September 2012 indicates that the FEV-1 and FEV-1/FVC are more than 55 percent predicted.  Furthermore, the August 2010 and June 2011 DLCO (SB) was more than 55 percent predicted.  The November 2015 examiner indicated that his PFTs and oxygen saturation results were normal.  

The Board recognizes that the Veteran is competent to report respiratory symptoms, such as difficulty breathing, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms of bronchiectasis.  Moreover, the medical evidence also largely contemplates the Veteran's descriptions of symptoms and the lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent bronchiectasis symptoms.  

In sum, the weight of the competent and credible evidence shows that the Veteran's service connected bronchiectasis does not meet the criteria for a rating in excess of 30 percent under the applicable diagnostic codes.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to a rating in excess of 30 percent for bronchiectasis is denied.  


REMAND

Pursuant to the Board's remand instructions, the AOJ issued a statement of the case for the issue of entitlement to a TDIU in December 2015.  The Veteran subsequently filed a Form 9 appealing this issue in January 2016 and requested a videoconference hearing.  However, this hearing was not scheduled prior to the AOJ certifying and returning the issue of entitlement to a TDIU to the Board.  

On remand, a Board videoconference hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing.  He should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with the appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


